103 F.3d 123
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Shaka Macumba ZULU X, formerly known as Michael WayneMontgomery, Plaintiff-Appellant,v.Michael B. MOORE;  Laurie Bessinger, Warden;  Deputy WardenWessigner;  V. Jackson, Prison Guard,Defendants-Appellees.Shaka Macumba ZULU X, Plaintiff-Appellant,v.John DOE;  Laurie Bessinger;  Vaughn Jackson, Captain,Defendants-Appellees.
Nos. 96-6380, 96-6433.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 15, 1996.Decided Nov. 19, 1996.

Shaka Macumba Zulu X, Appellant Pro Se.
William Henry Davidson, II, Andrew Frederick Lindemann, ELLIS, LAWHORNE, DAVIDSON & SIMS, P.A., Columbia, South Carolina, for Appellees.
D.S.C.
AFFIRMED.
Before HALL, NIEMEYER, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's orders denying relief on his 42 U.S.C. § 1983 (1994) complaints.  We have reviewed the records and the district court's opinions accepting the magistrate judge's recommendations and find that the complaints, and these appeals, are frivolous.  Accordingly, we affirm on the reasoning of the district court.  Zulu X v. Moore, No. CA-95-1605-6-3AK;  X v. Doe, No. CA-95-1199-CV-6-3AK (D.S.C. Feb. 28 & Mar. 13, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED